CONCURRING OPINION.
Manning, J.
If five words be omitted from the record of this case, the judgment must inevitably be for the defendant. They are — “he did not know where ” — and occur in the testimony of the attorney for the absent wife in the divorce suit. They are the sole foundation in support of the charge of fraud and ill-practice on Bryant’s part in that suit. The proceedings in that suit were exceptionally regular and in strict conformity to the requirements of our practice, and I have therefore hesitated before giving my concurrence in the decree of the Court.
The declaration of Bryant, in answer to the question of the attorney appointed to defend his absent wife, from whom he was seeking a *812divorce, that he did not know where she was, when he did know, would not be to my mind sufficient of itself, and without any other circumstance, to turn the scale in ordinary suits. But in the interest of public order I recognize that suits for divorce against absent spouses, who have only technical and not actual notice of the existence of the suit, should be confined to the strictest rules, and that the rights of such absent defendants should be jealously guarded.
I thereto! e concur in the opinion and decree.